Citation Nr: 0409344	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
spondylolisthesis of L5-S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for psychological 
musculoskeletal disorder manifested by tension headaches, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for 
abscess of the left axilla.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

A private attorney previously represented the veteran while 
this case was pending at the RO.  The veteran's case was 
certified on appeal to the Board in March 2003.  The Board 
wrote to the veteran in January 2004 and informed him that 
the attorney's authority to represent VA claimants had been 
revoked, effective July 28, 2003.  The veteran was informed 
that he could appoint a new representative, and he was given 
information regarding a number of alternatives in that 
regard.  He was given 30 days to respond.  There is no 
indication in the claims file of any response from the 
veteran.  Accordingly, the Board will proceed with its 
appellate review.


REMAND

There are a number of procedural matters that must be 
addressed before the Board can conduct a proper review of the 
veteran's claims for benefits.  First, the veteran's former 
representative submitted a statement in June 2002 indicating 
that the veteran had received all of his medical treatment at 
the VA medical center (VAMC) West Side Chicago, Illinois.  
While no actual dates of treatment were provided, the 
statement alleges VA treatment.  The available record does 
not show if there was or was not treatment at a VA facility.  
There is an obligation to obtain any outstanding VA treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
This matter therefore requires further clarification.

Second, the veteran was originally diagnosed with 
psychophysiologic musculoskeletal disorder manifested by 
tension headaches at the time of a VA examination in January 
1975.  The examiner did not have access to the veteran's 
service medical records (SMRs) at the time and was unaware of 
a history of treatment and evaluation for headaches in 
service.  Service connection for the disorder was established 
by way of a rating decision dated in May 1975 and a 10 
percent disability rating assigned.  The RO rated the 
disability under Diagnostic Code 9304, which pertains to 
disabilities involving dementia due to head trauma.  Such 
disabilities are rated under criteria for psychiatric 
disorders.

The veteran sought an increased evaluation for his headache 
disability several times since 1975.  His claim was always 
evaluated as a psychiatric disorder, to include the last 
prior rating action in March 2001.  The RO has not considered 
the veteran's headache component as a neurologic impairment 
stemming from the same etiology that might be rated 
separately and combined with the rating for psychiatric 
impairment.  See 38 C.F.R. § 4.126(c) (2003).  

The Board notes that Diagnostic Code 8045 provides for rating 
subjective complaints, such as headaches, as symptoms of 
brain disease due to trauma.  See 38 C.F.R. § 4.124a (2003).  
The diagnostic criteria allows for a maximum rating of 10 
percent for subjective complaints such as headaches and no 
more under Diagnostic Code 9304.  The criteria further 
provides that ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The veteran's primary complaint for this disability has 
always been his headaches.  However, his disability has 
always been evaluated on the basis of psychiatric rating 
criteria.  The RO has never provided notice that it had 
considered the veteran's disability under the criteria found 
under Diagnostic Code 8045 and was denying any increase on 
that basis.  There is no indication in the claims file that 
the veteran's headache disability has been evaluated as a 
possible separate neurological rating.  Id.  The RO should 
review the veteran's symptomatology and determine if a 
separate disability rating for headaches is in order under 
another diagnostic code, which rating might be combined with 
the current rating for dementia; or, the RO should make a 
determination that the veteran's disability rating is the 
maximum allowable and identify the rating criteria used to 
reach that conclusion.  The Board notes that the assignment 
of a particular diagnostic code to evaluate a disability is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Third, the rating criteria used to evaluate disabilities 
involving the spine were amended twice during the pendency of 
the veteran's appeal.  In regard to the veteran's service-
connected lumbar spine disability, the Board notes that, 
effective September 23, 2002, the provisions of 38 C.F.R. 
§ 4.71a pertaining to the rating criteria for disabilities 
involving intervertebral disc syndrome were revised.  See 
67 Fed. Reg. 54,345-54,349 (2002).  The veteran was not 
advised of the change in regulations as his disability was 
evaluated strictly under limitation of motion under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  Since that 
time, however, VA has promulgated another change to the 
regulations used to evaluate disabilities of the spine.  This 
was done in August 2003, with the changes effective as of 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The latest amendment represents a significant change 
in the way spine disabilities are evaluated and eliminates 
the diagnostic code previously used to evaluate the veteran's 
lumbar spine disability.  

As the veteran's case was certified on appeal in March 2003, 
the RO has not yet had an opportunity to evaluate the 
veteran's claim under the latest revision of the regulations 
and, as noted above, did not address whether the prior change 
from September 2002 was applicable.  The Board finds that it 
would be prejudicial to the veteran for the Board to consider 
the possibility of an increased rating for the veteran's 
lumbar spine disability under the amended criteria pertaining 
to disabilities of the spine without the benefit of a current 
VA examination that provides findings relevant to the new 
rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the issue is remanded to the RO for 
readjudication in light of the regulatory changes.

The Board further notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  The 
veteran's history of an abscess of the left axilla was 
evaluated under Diagnostic Code 7806, as analogous to rating 
disabilities involving eczema.  See 38 C.F.R. § 4.118 (2002).  
The rating criteria for evaluating disabilities under this 
diagnostic code were changed in the revision of the 
regulations.  The veteran has not been afforded with notice 
of this change in regulations and his service-connected 
disability has not been evaluated under the amended criteria.  
The issue is being remanded to the RO to provide for an 
opportunity of an assessment of the veteran's disability 
under both the prior and amended regulations.

Finally, there is a VA social survey of record dated in July 
2002.  The survey reported that the veteran received Social 
Security benefits in the amount of $800 per month.  The 
nature of these benefits was not specified and the veteran 
was not requested to identify if this represented disability 
payments.  The veteran should be contacted and asked if he is 
in receipt of Social Security Administration (SSA) disability 
benefits.  If so, the disability decision and the records 
relied on should be requested and associated with the claims 
file.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his service-connected disabilities 
since May 2001.  After securing the 
necessary release(s), the RO should 
obtain those records that have not 
been previously secured.

2.  If it is determined that the 
veteran is in receipt of disability 
payments from the SSA, the RO should 
obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits 
as well as the medical records 
relied upon concerning that claim.

3.  After completion of these 
actions, the veteran should be 
afforded an orthopedic examination 
to assess the current disability 
status of his lumbar spine and left 
knee disabilities.  The claims file 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  In regard to 
the veteran's lumbar spine 
disability, all clinical findings 
necessary to apply rating criteria 
found at 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003) should be made.  
Range of motion studies must be 
conducted and all functional losses 
should be identified, such as pain 
on use, weakness, incoordination, 
fatigability, etc. for both the 
lumbar spine and the left knee.  

The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
all the veteran's service-connected 
disabilities combine to render him 
unable to obtain and maintain 
substantially gainful employment.  
(In formulating this opinion, the 
examiner should review the other 
examination reports prepared in 
conjunction with this remand.)

4.  The veteran should be afforded a 
VA examination in order to determine 
the current status of his service-
connected psychophysiological 
musculoskeletal disorder manifested 
by tension headaches.  The claims 
file, with a copy of this remand, 
must be made available to the 
examiner for review in conjunction 
with the examination.  All necessary 
tests and studies, as determined by 
the examiner, should be conducted.  
Results from any tests or studies 
should be reviewed prior to the 
completion of the examination 
report.  The severity and frequency 
of the headaches should be noted in 
detail.  The examiner is requested 
to provide an opinion as to whether 
the veteran's service-connected 
disability, manifested by tensions 
headaches, renders him unable to 
obtain or maintain substantially 
gainful employment; or, in 
conjunction with the veteran's other 
service-connected disabilities 
renders him unable to obtain or 
maintain substantially gainful 
employment.  (In formulating this 
opinion, the examiner should review 
the other examination reports 
prepared in conjunction with this 
remand.)  A complete rationale for 
any opinion must be expressed in the 
report.

5.  The veteran should be afforded a 
VA dermatology examination to assess 
the current status of his service-
connected abscess of the left 
axilla.  The claims file and a copy 
of this remand should be provided to 
the examiner prior to the 
examination.   The examiner's 
finding should be consistent with 
the regulations found at 38 C.F.R. 
§ 4.118 as established both before 
and after August 2002.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should specifically refer to the 
several versions of rating criteria 
for the veteran's lumbar spine 
spondylolisthesis at L5-S1.  The 
SSOC should also include both the 
prior and amended regulations used 
to evaluate disabilities of the 
skin.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

